July 16 2013


                                          DA 12-0546

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2013 MT 192



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

LESTER JOE CASE,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Twenty-First Judicial District,
                       In and For the County of Ravalli, Cause No. DC 12-83
                       Honorable James A. Haynes, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Wade Zolynski, Chief Appellate Defender; Jonathan King, Assistant
                       Appellate Defender; Helena, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General; Jonathan M. Krauss,
                       Assistant Attorney General; Helena, Montana

                       William E. Fulbright, Ravalli County Attorney; John Bell, Deputy County
                       Attorney; Hamilton, Montana



                                                   Submitted on Briefs:   May 15, 2013

                                                               Decided:   July 16, 2013


Filed:

                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1      Lester Joe Case (Case) appeals the Montana Twenty-First Judicial District Court’s

order affirming the Ravalli County Justice Court’s denial of his motion to dismiss. We

affirm. On appeal, we consider whether the District Court erred when it upheld the

denial of Case’s motion to dismiss the charges against him for lack of speedy trial.

                  PROCEDURAL AND FACTUAL BACKGROUND

¶2      Upon responding to a domestic assault call on the evening of July 23, 2011,

Ravalli County Sheriff’s deputies found Case’s wife, Sherri, waiting outside of the

couple’s home. Sherri told the deputies that she and Case began arguing after she

returned home and found her belongings dumped on their living room floor. When

Sherri walked into their kitchen during the argument, Case shoved her in the chest and

knocked her into the edge of a kitchen counter, injuring her.

¶3      Two days later, the State charged Case with Partner or Family Member Assault

(PFMA) in violation of § 45-5-206(3)(iv), MCA. The State alleged that, because Case

had twice been convicted of PFMA, the pending charge against Case was a felony.1 On

August 18, 2011, Case appeared before the District Court and entered a not guilty plea.

Then, on October 26, 2011, the District Court dismissed the felony charge after the State

conceded that one of Case’s prior PFMA charges had been dismissed. Later that day, the

State filed with the Ravalli County Justice Court a misdemeanor PFMA charge against

Case.

1
  Under Montana law, a “first or second conviction of PFMA is considered a
misdemeanor, while a third or subsequent conviction is considered a felony.” State v.
Martz, 2008 MT 382, ¶ 2, 347 Mont. 47, 196 P.3d 1239 (citing § 45-5-206(3)(a), MCA).
                                         2
¶4     On November 15, 2011, Case appeared before the Justice Court and pled not

guilty to the misdemeanor charge. The court set a trial date for May 5, 2012. Case filed

a motion to dismiss on March 23, 2012 for failure to provide a speedy trial. He alleged

that the State had failed to bring his case to trial within six months of his initial plea on

the dismissed felony PFMA charge, as required by § 46-13-401(2), MCA. After the

Justice Court denied his motion to dismiss, Case pled guilty to the reduced charge of

disorderly conduct, a misdemeanor, in violation of § 45-8-101(1)(a), MCA.              Case

reserved the right to appeal the denial of his motion to dismiss to the District Court. The

District Court affirmed the denial of Case’s motion to dismiss on July 26, 2012. Case

appeals.

                               STANDARD OF REVIEW

¶5     “When a district court acts in an appellate capacity, we review to determine

whether the district court reached the correct conclusions under the appropriate standards

of review.” State v. Finley, 2011 MT 89, ¶ 17, 360 Mont. 173, 252 P.3d 199. We review

a district court’s denial of a motion to dismiss for lack of a speedy trial “to determine

whether the district court’s findings of fact were clearly erroneous.” State v. Steigelman,

2013 MT 153, ¶ 10, 370 Mont. 352, ___ P.3d ___ (citing State v. Ariegwe, 2007 MT 204,

¶ 119, 338 Mont. 442, 167 P.3d 815). Whether a misdemeanor charge must be dismissed

under the speedy trial statute requires an interpretation and application of § 46-13-401(2),

MCA, a question of law reviewed for correctness. Martz, ¶ 17.




                                          3
                                       DISCUSSION

Whether the District Court erred when it upheld the Justice Court’s rejection of Case’s
speedy trial claim.

¶6     A criminal defendant’s right to a speedy trial is guaranteed by the Sixth and

Fourteenth Amendments to the United States Constitution and by Article II, Section 24 of

the Montana Constitution.      Ariegwe, ¶ 20.      In felony cases, we apply a four-part

balancing test to determine whether a defendant’s constitutional right to a speedy trial has

been violated. See Ariegwe, ¶ 113. We do not apply this balancing test to misdemeanors,

however, because Montana’s statutory speedy-trial protections regarding misdemeanors

are “more strict than [our] constitutional analysis[.]” State v. Ronnigen, 213 Mont. 358,

362, 691 P.2d 1348, 1350 (1984); see also State v. Belgarde, 244 Mont. 500, 507, 798

P.2d 539, 544 (1990). The Legislature has directed that:

       After the entry of a plea upon a misdemeanor charge, the court, unless good
       cause to the contrary is shown, shall order the prosecution to be dismissed,
       with prejudice, if a defendant whose trial has not been postponed upon the
       defendant's motion is not brought to trial within 6 months.

Section 46-13-401(2), MCA.

¶7     The District Court concluded that Case had a right to be brought to trial “within 6

months after he first entered a not guilty plea to the misdemeanor PFMA” charge, which

“occurred on November 15, 2011.” The court determined that the filing of the felony

PFMA charge and the subsequent filing of the misdemeanor PFMA charge were “distinct

and unrelated event[s].” It therefore concluded that “the timing of Case’s entry of a not

guilty plea to the felony charge filed in the District Court appears to be irrelevant.”


                                           4
¶8     Before the District Court, the parties agreed that Case pled not guilty to a felony

PFMA charge on August 18, 2011. On appeal, Case contends that although “the charge

was a felony on paper,” it actually was a “misdemeanor under the law and therefore a

misdemeanor for purposes of the speedy trial statute” because he had been convicted of

PFMA only once prior. Consequently, he argues that the State was required to try him

within six months of August 18, 2011.         He proposes a “logical corollary” to our

reasoning in State v. Martz: that § 46-13-401(2), MCA, “applies to a charge if the charge

could result only in a misdemeanor conviction, even if the State labeled the charge a

felony.”

¶9     The State points out that it requested the District Court to dismiss Case’s felony

charge promptly upon learning that Case only had one prior PFMA conviction. The State

then filed a new misdemeanor PFMA charge with the Justice Court. The State argues

that after the District Court dismissed the felony charge against Case, the filing of a new

misdemeanor charge began Case’s prosecution and started his “speedy trial clock . . .

anew[.]”

¶10    Case’s reliance on Martz is misplaced. The “somewhat bizarre circumstances” in

that case (Martz, ¶ 37) resulted in the defendant’s “fourth” PFMA charge proceeding to

trial prior to trial on or conviction of his “second” and “third” PFMA offenses. Martz,

¶ 6. We held that the speedy trial statute could have applied because Martz was charged

“with an offense that had the potential, depending on the outcome of the [second] trial,”

of being reduced to a misdemeanor. Martz, ¶ 39. That is far from the factual scenario

Case presents on appeal here.
                                         5
¶11    We agree with the State that our holding in State v. Topp, 2003 MT 209, 317

Mont. 59, 75 P.3d 330, instead disposes of Case’s appeal. In Topp, the defendant was

charged with two misdemeanor offenses and later pled not guilty to both of them in

justice court. Topp, ¶ 3. The prosecution later moved to dismiss the charges “because it

intended to file charges in the District Court”; the justice court granted the motion. Topp,

¶ 3. The State then charged Topp with a felony, as well as the two previously-dismissed

misdemeanor charges, in district court. Topp, ¶ 4. Topp pled not guilty on all counts

before the district court.

¶12    On appeal, Topp argued that his motion to dismiss the misdemeanor charges filed

against him in the district court should have been granted because he had not been tried

within six months of pleading not guilty to the misdemeanors in justice court, as he

argued was required by § 46-13-401(2), MCA. Topp, ¶ 10. We rejected that argument as

being “totally without merit” because the misdemeanors charged in the justice court had

been dismissed. Topp, ¶ 10. We reasoned that, because no charges were pending against

Topp after the misdemeanor charges were dismissed in the justice court and before they

were re-filed in district court, “no speedy trial ‘clock’ was running” during that time.

Topp, ¶ 10. We held that the filing of new charges constituted the beginning of “an

entirely new matter, in essence a case de novo, in the District Court” and thus concluded

that the district court did not err when it denied Topp’s motion to dismiss for lack of a

speedy trial. Topp, ¶¶ 20-21.

¶13    The facts of this case present the other side of the Topp coin—the charges against

Case were dismissed by the District Court and re-filed in Justice Court—and the
                                         6
principles underlying Topp are “equally applicable here.” Topp, ¶ 20. When the District

Court dismissed Case’s felony PFMA charge, there were no charges pending against

Case and thus, no speedy trial clock was running. See Topp, ¶ 10. Then, when the State

filed a new misdemeanor PFMA charge against Case in the Justice Court, it marked the

beginning of a new criminal proceeding and the beginning of a new “speedy trial clock”

for that charge. Topp, ¶¶ 20-21.

¶14   The District Court correctly concluded that, under the circumstances of this case,

Case’s not guilty plea to the felony PFMA charge, which the court subsequently

dismissed, was “irrelevant” in determining whether Case’s right to a speedy trial had

been violated. Pursuant to the plain language of § 46-13-401(2), MCA, the State was

required to bring Case to trial within six months after he entered a plea to the

misdemeanor PFMA charge.           Case entered a not guilty plea to that charge on

November 15, 2011. The District Court correctly concluded that Case’s right to a speedy

trial had not been violated when he filed his motion to dismiss less than six months after

pleading not guilty to the misdemeanor PFMA charge. The court properly upheld the

Justice Court’s denial of Case’s motion to dismiss.

¶15   Affirmed.


                                                /S/ BETH BAKER

We concur:

/S/ MIKE McGRATH
/S/ BRIAN MORRIS
/S/ PATRICIA COTTER
/S/ JIM RICE
                                         7